Exhibit 10.1
LETTER OF INTENT
 
This Letter of Intent (“LOI”) made this 5 day of March2010 is between Jose
Chavez representing Stealth Trucking, Inc. with an address of 1014 East 53rd
Street Austin, Texas 78751 (“Chavez”) and CLX Medical, Inc. with an address of
29970 Technology Drive, Ste 220E, Murrieta, California 92563 (“CLXM”).  This LOI
summarizes the principal terms with respect to Chavez becoming the president/CEO
and a Director of CLX Medical, Inc. with the sole intent and purpose of
exploring a potential merger between Stealth Trucking, Inc. and CLX Medical,
Inc., ticker symbol ‘CLXM’ (the “Transaction”).
 
Upon the execution of this Letter of Intent and contingent on the other terms
and conditions of this LOI, Chavez shall become the president/CEO and a Director
of CLXM, and will become the majority owner of CLXM by virtue of the issuance of
shares of CLXM preferred stock, which shall provide Chavez majority voting
control over CLXM (the “Preferred Stock”).  It is agreed that Mr. David M. Loev,
Esq. will represent Stealth Trucking, Inc. and Chavez in the transaction.
 
At the time of closing, CLXM  will have an accounts payable debit with
approximately one hundred forty-five thousand ($145,000) past due and a note to
Michael Chavez in the amount of $190,000 that is in default, and no other
assets.
 
At that time of closing, CLXM shall forward all corporate documentation to
Chavez including the company’s accounting records for the last two years.
 
STRUCTURE
 
During the period from the date of this LOI until the closing of the
Transaction, CLXM will not issue more than 36 million shares (36,000,000) which
will be issued in exchange for approximately seven hundred thousand dollars
($700,000) worth of payables debt and the agreement to convert all existing
preferred shares into common shares, leaving the company with approximately one
hundred forty-five thousand ($145,000) in payables and a note to Michael Chavez
in the amount of $190,000 that is past due and there will be no assets in the
company.
 
At no salary or cost to CLXM, Chavez shall become the president/CEO and a
Director of CLXM in accordance with this LOI.  Chavez shall become the majority
owner of CLXM by the issuance of Preferred Stock.


 
PRINCIPAL CONDITIONS

 
The transition timeframe of the Transaction will commence upon raising $10,000
through the sale of CLXM stock by a third party, which date shall occur no less
than 10 days nor more than 20 days after execution of this Letter of Intent,
following which date, the current president/CEO of the CLXM shall promptly
resign and Chavez will be appointed president/CEO and become a Director.  The
current board of directors and officers of the Company shall resign within 20
days from the execution date of this letter of intent, at which time new
directors and officers shall be appointed as directed by Chavez.
-1-

--------------------------------------------------------------------------------


Until such time as the Transaction closes and CLXM is merged with Stealth
Trucking, Inc., the Preferred Stock shall be held in escrow, pursuant to an
Escrow Agreement in mutually agreeable form of the parties, and shall be subject
to cancellation in the event the Transaction is not completed and/or
substantially in process within six months of the date of issuance of the
Preferred Stock.
 
The Company shall have approximately one hundred forty-five thousand dollars
($145,000.00) of payables liability, a past due note to Michael Chavez in the
amount of $190,000 and zero assets at the closing of the Transaction.
 
Both parties agree that a press release regarding the LOI will be required and
that other press releases to educate the market and shareholders would be
beneficial.
 
Jose Chavez and CLXM agree, in good faith, to the terms and conditions of this
LOI and direct Mr. David Loev. Esq., to draw final documents for the completion
of the intended transaction.
 
Each party shall use its best efforts to obtain all consents, waivers, approvals
and authorizations as may be required or advisable to consummate the transaction
described in this LOI. Time is of the essence for purposes of this LOI and the
transactions contemplated herein.
 
This LOI is a non-binding agreement by and among the parties, subject to any
additional terms and conditions as may be negotiated in the documents entered
into evidencing the transactions contemplated by this LOI.  The parties shall
use their best efforts to enter into definitive agreements for the transactions
set forth herein as soon as practicable, but not later than March 25, 2010 and
upon terms and conditions mutually acceptable to the parties.
 
This LOI may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute but one
agreement, and shall become effective when copies hereof which, when taken
together, bear the signatures of each of the parties hereto.  A facsimile
signature of any party to this LOI shall be valid and effective and binding upon
the signatory party.
 
/s/ Jose Chavez
/s/ Robert McCoy
Stealth Trucking, Inc.
CLX Medical, Inc.



 
-2-

--------------------------------------------------------------------------------

